Fourth Court of Appeals
                                    San Antonio, Texas
                                         September 2, 2021

                                       No. 04-21-00042-CV

 CITY OF FLORESVILLE, TEXAS, and Marissa Ximenez, Gloria E. Martinez, Juan Ortiz,
      Jade Jimenez, Gloria Morales Cantu, Monica Veliz, in their official capacities,
                                      Appellants

                                                  v.

                            Nick NISSEN, David Johns, Paul W. Sack,
                                          Appellees

                   From the 81st Judicial District Court, Wilson County, Texas
                                Trial Court No. CVW-19-00897
                            Honorable Lynn Ellison, Judge Presiding


                                          ORDER
       Appellees’ brief was due on August 9, 2021. See TEX. R. APP. P. 38.6(b). To date, no
Appellees’ brief or motion for extension of time has been filed.
         If Appellees wish to file a brief in this appeal, Appellees are hereby ORDERED to file
within TEN DAYS of the date of this order (1) Appellees’ brief and (2) a reasonable explanation
for failing to timely file the brief. See id. R. 38.6(d). If Appellees wish the response to serve as a
motion for extension of time, the response must comply with Rule 10.5(b)(1) of the Texas Rules
of Appellate Procedure and the Fourth Court of Appeals’ local rules. See id. R. 10.5(b)(1); 4TH
TEX. APP. (SAN ANTONIO) LOC. RS., http://www.txcourts.gov/4thcoa/practice-before-the-court/
local-rules.aspx.
        If Appellees fail to file an adequate response within TEN DAYS of the date of this order,
the appeal will be set for submission without Appellees’ brief. See Jackson v. Tex. Bd. of
Pardons & Paroles, No. 01-03-00862-CV, 2008 WL 921035, at *1 n.2 (Tex. App.—Houston
[1st Dist.] Apr. 3, 2008, no pet.) (mem. op.) (“‘In a civil case, the court will accept as true the
facts stated [in Appellant’s brief] unless another party contradicts them.’” (alteration in original)
(quoting TEX. R. APP. P. 38.1(g))).

                                                       _________________________________
                                                       Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court